J-S05002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BENEDICT F. DIAZ, JR.,                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

PATRICIA AIKEN, ROBERT AIKEN AND
WEICHERT REALTORS,

                            Appellants               No. 1087 MDA 2016


                  Appeal from the Order Entered June 3, 2016
             In the Court of Common Pleas of Susquehanna County
                       Civil Division at No(s): 2015-1304


BEFORE: BENDER, P.J.E., PANELLA, J., and PLATT, J.*

MEMORANDUM BY BENDER, P.J.E.:                    FILED FEBRUARY 21, 2017

        Appellants, Patricia Aiken, Robert Aiken and Weichert Realtors, appeal

from the trial court’s order overruling their preliminary objections, which

asserted, inter alia, that the trial court must dismiss Appellee’s, Benedict F.

Diaz, Jr., complaint filed in the Court of Common Pleas of Susquehanna

County because of a binding arbitration clause allegedly present in a

contract between the parties. For the reasons herein, we quash this appeal

as untimely.

        The trial court summarized the factual background and procedural

history of this case as follows:


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S05002-17


            [Appellants], Patricia Aiken and Robert Aiken, Weichert
     Realtors Across Country Associates, filed an appeal to the
     Pennsylvania Superior Court, appealing our order of June 3,
     2016, wherein we overruled [Appellants’] … Preliminary
     Objections[,] filed [on] January 4, 2016. We further ordered
     [Appellants] to file an answer to [Appellee’s] Complaint within
     thirty (30) days of the order date.

            In the preliminary objections, [Appellants] alleged that the
     Court of Common Pleas was without jurisdiction in that a written
     contract, alleged to be between the parties, contained a clause
     providing for mandatory binding arbitration for the resolution of
     all disputes arising between the parties.

           [Appellants] attached to their preliminary objections a
     written document of six pages, [which] they purported to be a
     copy of a written contract between the parties.          We, in
     determining [Appellants’] Preliminary Objections[,] reviewed the
     said writing and found that although the writing was signed by
     [Appellee], Benedict F. Diaz, it was not executed by any
     authorized agent or principal of Weichert Realtors Across
     America Associates.      Further the same written document
     contained numerous blank spaces, including but not limited to
     fees the broker would pay the sales associates for sales, rental
     and[/]or purchase of real property.

          Thus, absent any proof otherwise, we cannot accept that
     the writing attached to [Appellants’] Preliminary Objections was
     a written contract binding the parties, [Appellee] and
     [Appellants], in any respect[,] including binding arbitration.

           Moreover, [Appellee’s] Complaint alleges an oral contract
     entered into by [Appellee] Diaz with the parties on or about June
     6, 2012.

Trial Court’s “Statement in Lieu of an Opinion Pursuant to Pa.R.A.P. 1925,”

9/21/2016, at 1-2 (unnumbered pages).

     On appeal, Appellants raise the following issue for our review:
     Whether the [t]rial [c]ourt erred as [a] matter of law and
     committed an abuse of discretion in refusing to dismiss
     [Appellee’s] [c]omplaint when the allegations of record
     mandated the finding that the parties had agreed to arbitration



                                    -2-
J-S05002-17


       and the dispute between the parties fell within the scope of that
       arbitration clause?

Appellants’ Brief at 3.

       Preliminarily, we must consider the timeliness of Appellants’ appeal, as

it implicates our jurisdiction. See Valley Forge Center Associates v. Rib-

It/K.P., Inc., 693 A.2d 242, 245 (Pa. Super. 1997) (“This Court is without

jurisdiction to excuse a failure to file a timely notice, as the 30-day period

must be strictly construed.           [A]n untimely appeal divests this Court of

jurisdiction.”) (citations omitted). Appellee asserts that this appeal was filed

“beyond the 30 day timeframe for filing such an appeal.” Appellee’s Brief at

7 (unnumbered pages).1           Pennsylvania Rule of Appellate Procedure 903(a)

sets forth that “the notice of appeal … shall be filed within 30 days after the

entry of the order from which the appeal is taken.” Pa.R.A.P. 903(a).

       Here,    the   trial   court   entered    its   order   overruling   Appellants’

preliminary objections on June 3, 2016. The thirtieth day after the entry of

this order — which would ordinarily constitute the last day of the appeal

period pursuant to Pa.R.A.P. 903(a) — fell on Sunday, July 3, 2016.2
____________________________________________


1
  We additionally note that this Court may raise jurisdictional issues sua
sponte. Valley Forge Center Associates, 693 A.2d at 243 (citation
omitted).
2
  See Pa.R.A.P. 107 (“Chapter 19 of Title 1 of the Pennsylvania Consolidated
Statutes (rules of construction) so far as not inconsistent with any express
provision of these rules, shall be applicable to the interpretation of these
rules and all amendments hereto to the same extent as if these rules were
enactments of the General Assembly.”); see also 1 Pa.C.S. § 1908 (“When
any period of time is referred to in any statute, such period in all cases …
(Footnote Continued Next Page)


                                           -3-
J-S05002-17



Because that was a Sunday, however, we must omit it from our computation

of the appeal period.3 Moreover, we also omit the next day, Monday, July 4,

2016, from our computation because it is a legal holiday.4       Therefore, the

last day of the thirty-day appeal period fell on Tuesday, July 5, 2016.

Appellants did not file their notice of appeal until Wednesday, July 6, 2016.

Thus, because this appeal was not filed within thirty days after the entry of

the trial court’s order overruling Appellants’ preliminary objections from

which they appeal, it is untimely. Accordingly, this Court lacks jurisdiction

over this matter, and we are constrained to quash this appeal.

      Appeal quashed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/21/2017

                       _______________________
(Footnote Continued)

shall be so computed as to exclude the first and include the last day of such
period.”).
3
 See Pa.R.A.P. 107, supra; see also 1 Pa.C.S. § 1908 (“Whenever the last
day of any such period shall fall on Saturday or Sunday, or on any day made
a legal holiday by the laws of this Commonwealth or of the United States,
such day shall be omitted from the computation.”).
4
 See 5 U.S.C. § 6103(a) (declaring Independence Day, July 4, as a legal
public holiday); 44 P.S. § 11 (designating the fourth of July as a holiday).



                                            -4-